Per Curiam.

The opinions of the judges in Jackson v. Vernon, went upon the ground, that a mortgagee of a. ship, out of possession, was not liable for necessaries furnished the ship, for he does not take the freight. This is precisely such a case. All the supplies were furnished before the note, for which the ship was mortgaged as (security, became payable. No credit was given to the defendant. He was not known until after the goods were delivered. He never had the possession of the brig, nor could he obtain it; and the debt has since been paid, and the pledge redeemed. It would greatly impair the value • of such security, if a mortgagee, out of possession, were to be made liable for goods so furnished to the ship-There must be judgment for the defendant.